Citation Nr: 1114750	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral venous insufficiency, to include as secondary to service-connected diabetes mellitus (diabetes).

(A separate decision has been issued as to the five other service connection issues and one earlier effective date issue on appeal, due to separate representation.)  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified as to venous insufficiency before the undersigned Veterans Law Judge at a hearing at the VA Central Office in Washington, DC, in February 2008.  A transcript of that hearing has been associated with the claims file.  

This issue was previously before the Board on two occasions.  In June 2008, the Board issued a decision on the merits denying service connection for venous insufficiency.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the Board's decision as to this issue.  In April 2010, in compliance with such Order, the Board remanded the case to the agency of original jurisdiction for additional development.  As discussed below, the evidence received upon remand is sufficient to grant this service connection claim.  As such, no further development is necessary.

The Board notes that five other service connection issues and one earlier effective date issue are also pending on appeal.  However, as the Veteran has a different representative concerning such issues, they are addressed in a separate Board decision.  In this regard, the Veteran submitted a VA Form 21-22a in November 2009, appointing the above-listed private attorney as his representative for the limited issue of service connection for venous insufficiency, and any downstream elements of such claim.  Therefore, the Veteran's previously submitted VA Form 21-22 appointing a Veterans Service Organization as his representative remains in effect as to the other six issues on appeal, as it has not been revoked.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the medical evidence of record establishes that his current bilateral venous insufficiency affecting the lower extremities was proximately aggravated beyond its normal progression by his service-connected diabetes and/or by the medication to treat the diabetes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral venous insufficiency affecting the lower extremities, as secondary to the service-connected diabetes, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current bilateral venous insufficiency affecting the lower extremities is secondary to his service-connected diabetes, or to a medication that has been prescribed to treat his diabetes.  As the Board's decision herein to grant service connection for bilateral venous insufficiency constitutes a full grant of the benefit sought on appeal, no further notice or assistance is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred as a result of service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2010).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Accordingly, as the Veteran's claim was received prior to October 2006, the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, will be applied because this version is more favorable to the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the lay and medical evidence of record reflects that the Veteran has had swelling in both lower extremities since at least 2001, and he has been diagnosed with bilateral venous insufficiency.  The Veteran asserts that this disability was either caused or aggravated by his service-connected diabetes, or by one of the medications used to treat his diabetes.  The Veteran is also service-connected for several complications of diabetes with abnormal kidney function, including but not limited to peripheral neuropathy of the bilateral upper and lower extremities. 

The Veteran has submitted medical articles and letters from several of private providers concerning the anatomical basis for venous insufficiency, as well as the relationship between diabetes and venous insufficiency.  The Veteran asserts that diabetes does not cause venous insufficiency but, rather, aggravates the condition, and venous insufficiency, in turn, aggravates diabetes.  See, e.g., May 2008 Board hearing transcript.  In addition, the Veteran asserts that his venous insufficiency was caused or aggravated by one of the medications used to treat his diabetes, identified as Rosiglitazone.  In a February 2010 letter, the Veteran's representative indicated that the Veteran had learned that this medication is a known cause of cardiovascular disease and could result in pooling of blood and venous insufficiency.

The Veteran is not competent to testify as to the etiology of his venous insufficiency because this question requires specialized knowledge, training, or experience due to the complex nature of the vascular system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  However, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Veteran was afforded a VA examination concerning the arteries and veins in February 2005.  He reported being diagnosed with diabetes in 1993, and that his leg pain and swelling began in approximately 2000 and had progressively worsened since onset.  The examiner noted that the Veteran was known to have peripheral neuropathy and longstanding venous insufficiency.  Upon examination and testing, the Veteran was diagnosed with chronic moderate to severe venous insufficiency, including varicose veins or post-phlebitic syndrome.  However, the VA examiner opined that the Veteran's venous insufficiency is not a complication of his diabetes, and it is not aggravated by his diabetes.  No rationale was provided for this opinion.  

Thereafter, the Veteran submitted a September 2007 letter from Dr. T.R. of the Mayo Clinic.  Dr. T.R. stated that, in general, diabetes does not "cause" venous insufficiency.  However, he opined that leg problems caused by diabetes may be intensified by venous insufficiency and, likewise, patients with venous insufficiency may develop additional leg problems because of diabetes.  In other words, Dr. T.R. stated that the problems caused by one of these conditions may be aggravated by the presence of the other.  He explained that diabetes accelerates atherosclerosis (a macrovascular disease) and also has a deleterious effect on small vessels (a microvascular effect).  Dr. T.R. stated that testing of the Veteran indicated some possible microvascular problems, which could certainly aggravate the damage caused by venous insufficiency and, therefore, potentially worsen his condition.  Dr. T.R. also stated that he does not believe the Veteran's diabetes is either directly or remotely related to the valvular leakages making up his venous insufficiency.

The Veteran has also submitted several private medical opinions that generally indicate that his venous insufficiency aggravates his diabetic peripheral neuropathy and increases the risk of additional diabetic complications.  See February 2005 letter from Dr. C.K.; March 2005 letter from Dr. M.S.; March 2004 letter from Dr. A.R.  The opinions do not pertain to the cause or aggravation of venous insufficiency but, rather, address the effects of venous insufficiency on the Veteran's already service-connected conditions.  As such, although these opinions are generally consistent with the other evidence of record, they are irrelevant to the question on appeal.  

In May 2010, the Veteran was afforded another VA examination to determine whether there is any relationship between his venous insufficiency and his diabetes or the medication prescribed to treat such disability.  The Veteran again reported having swelling in the legs since at least 2001, always worse on the left side.  The VA examiner noted that the Veteran is service-connected for diabetes and associated peripheral neuropathy.  He further noted that, at the time of an August 2004 VA examination pertaining to diabetes, the Veteran had been taking Actos (pioglitazone) for approximately four years.  The examiner summarized the results of the August 2006 venous evaluation at the Mayo Clinic, and he opined that both the prior and current duplex scans showed venous insufficiency in both legs.  

The VA examiner noted that it did not appear that the Veteran had been on rosiglitazone (Avandia), so he assumed that the assertions contained in the February 2010 letter referred to pioglitazone.  The examiner explained that the FDA had previously issued a warning regarding the use of pioglitazone and rosiglitazone because they may cause or exacerbate heart failure.  Patients were to be monitored closely for any signs of heart failure, and the drugs were to be used with caution in patients with edema as they may cause an increase in plasma volume and fluid retention.  The examiner opined that pioglitazone does not "cause" damage to any veins in the body.  However, he further opined that the drug can increase venous hypertension and leg volume by promoting expansion of intravascular volume or increasing interstitial volume in the lower legs.  In other words, he stated that the drug can exacerbate the end result of venous hypertension and venous insufficiency, i.e., edema and increased lower leg volume.  The examiner concluded that the Veteran's venous insufficiency is not "due to" the medication to treat his diabetes.

In an August 2010 supplemental report, the VA examiner reconciled his opinion with the previous medical opinions of record.  He stated that he completely agreed with each of the prior opinions, including the September 2007 letter from Dr. T.R., and they are entirely consistent with his prior report.  The examiner again opined that the Veteran's venous insufficiency is not "due to" diabetes or the medication used to treat it.  He explained that the most likely risk factors for the development of chronic venous insufficiency in the Veteran's case are his prior history of deep vein thrombosis, morbid obesity, advancing age, and sedentary lifestyle.  

The VA examiner reiterated these opinions in a December 2010 supplemental report, in response to the question of whether the Veteran's venous insufficiency was aggravated beyond its normal progression by his diabetes.  Nevertheless, the examiner again stated that the use of a glitazone for the treatment of diabetes may exacerbate venous hypertension by its effect on the kidney casing an expansion of intravascular volume, thereby increasing venous hypertension.  He further stated that the drug may exacerbate the complications of venous hypertension, i.e., edema, venous stasis dermatitis, and increase the risk for venous stasis ulcerations, but it does not make the deep venous system more incompetent.  In conclusion, the examiner stated that he could not discern any medical reason for the Veteran to be on pioglitazone, given that he is also on several other drugs, and that the drug's effect on capillary permeability and intravascular volume expansion would simply go away if the Veteran was taken off of pioglitazone.

Resolving all reasonable doubt in the Veteran's favor, the competent evidence of record establishes that his current bilateral venous insufficiency affecting the lower extremities is related to his diabetes, or by the medication used to treat such disability.  The Board acknowledges that the private providers and VA examiners opined that diabetes does not cause venous insufficiency, and the 2010 VA examiner opined that the glitazone prescribed to treat the Veteran's diabetes does not cause venous insufficiency.  Each of these opinions is supported by well-reasoned rationale.  As such, service connection may not be granted on this basis.

However, the September 2007 letter from Dr. T.R. with the Mayo Clinic contains a well-reasoned opinion that diabetes can intensify or aggravate venous insufficiency in the lower extremities, and it "certainly" could have done so in the Veteran's case.  The 2010 VA examiner also indicated that he agrees with the opinions expressed by Dr. T.R. concerning the relation between diabetes and venous insufficiency.  Additionally, the medical articles submitted by the Veteran are generally consistent with the private and VA medical opinions of record concerning this relationship.  

Moreover, all three reports from the 2010 VA examiner indicate that the glitazone medication that was prescribed to treat the Veteran's diabetes can exacerbate or aggravate the symptoms of venous insufficiency.  The Board notes that the Veteran's symptoms of leg swelling appear to have begun shortly after he began taking this medication.  Indeed, the VA examiner opined that some symptoms would disappear if the Veteran was taken off of this medication.

Accordingly, applying the benefit of the doubt rule, the competent evidence of record establishes that the Veteran's bilateral venous insufficiency affecting the lower extremities was proximately aggravated beyond its normal progression as a result of his diabetes and/or the medication to treat the diabetes.  









(CONTINUED ON NEXT PAGE)

Therefore, service connection is warranted for such disability, as secondary to the service-connected diabetes, based on aggravation of a nonservice-connected disability.  38 C.F.R. §§ 3.102, 3.310; Allen, 7 Vet. App. at 448-49.  The Board notes that, to the extent any symptomatology of the Veteran's venous insufficiency may overlap with those of his other service-connected disabilities, he may not receive additional compensation based on such symptoms.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


ORDER

Service connection for bilateral venous insufficiency affecting the lower extremities, as secondary to the service-connected diabetes, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


